                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


H.T. SMITH,                                  :
                                             :
     Plaintiff,                              :
                                             :          CIVIL ACTION NO.
     v.                                      :           1:18-CV-3294-AT
                                             :
UNNAMED DEFENDANT(S),                        :
                                             :
     Defendant.                              :
                                             :



                                      ORDER

      This matter is before the Court on the Magistrate Judge’s Final Report and

Recommendation that pro se Plaintiff’s Complaint be dismissed, without

prejudice, for his persistent failure or refusal to “return IFP applications (with

completed payment authorizations)” as required by 28 U.S.C. § 1915.               See

Generally Report and Recommendation (Doc. 2). Specifically, the Magistrate

Judge heighted the fact that this is not the first time that Plaintiff has failed to

comply with this requirement since, while incarcerated, he has attempted to file

“half-a-dozen civil rights actions and habeas corpus matters in federal court” and

at “the outset of each case” he has been made aware of the statutory “requirement

that he either pay the applicable filing fees or submit an IFP application. . . .” Id.

Nevertheless, even after having been provided both “additional copies of the IFP
application forms” and “an additional 30 days” to submit said forms (in his

previously filed cases), Plaintiff has failed to do so. Id. (citing cases). Thus, based

upon Plaintiff’s “history and pattern of non-compliance with court rules and

court orders” the Magistrate Judge determined that “little purpose would be

served by sending [Plaintiff] another IFP application form and affording him

additional time to submit an IFP application.” Id.

      The Court notes that no objections have been filed in response to the

Magistrate’s Report and Recommendation and the time to interpose objections

has since passed. Therefore, in accordance with 28 U.S.C. § 636(b)(1) and Rule

72 of the Federal Rules of Civil Procedure, the Court has reviewed the

Magistrate’s Recommendation for clear error and finds none.

      Accordingly, the Court hereby ADOPTS the Magistrate Judge’s Report

and Recommendation as the opinion of this Court. For the reasons stated in the

Magistrate Judge’s Report and Recommendation, the Court directs that

Plaintiff’s Complaint be DISMISSED, without prejudice.                There being no

further issues before the Court, the Clerk is DIRECTED to close the case.

       It is so ORDERED this 9th day of October, 2018.




                                          2
